COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00248-CR


JESSICA LANGLAIS                                                    APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

      FROM CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 1499902D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      On June 8, 2017, Jessica Langlais filed in the trial court a “Motion to

Reduce Bond and Application for Writ of Habeas Corpus.” On June 12, 2017, the

trial court heard Langlais’s motion and, according to a “Certificate of

Proceedings,” denied it. The trial court did not, however, sign a formal order. On

June 15, 2017, Langlais filed a notice of appeal.


      1
          See Tex. R. App. P. 47.4.
        On August 9, 2017, we sent a clerk’s letter questioning our jurisdiction on

two bases. First, we noted the absence of a signed, written order. See State v.

Wachtendorf, 475 S.W.3d 895, 904 (Tex. Crim. App. 2015); Ex parte Wiley, 949
S.W.2d 3, 4 (Tex. App.—Fort Worth 1996, no pet.). Next, we noted that we did

not have jurisdiction over the denial of a pretrial motion to reduce bond. See

Ragston v. State, 424 S.W.3d 49, 52 (Tex. Crim. App. 2014); but cf. Ex parte

Peyton, No. 02-16-00029-CR, 2016 WL 2586698, at *1 n.2 (Tex. App.—Fort

Worth May 5, 2016) (explaining that court of appeals has jurisdiction over appeal

from denial of pretrial habeas corpus application seeking bail reduction) (mem.

op., not designated for publication), pet. dism’d, No. PD-0677-16, 2017 WL
1089960 (Tex. Crim. App. Mar. 22, 2017) (not designated for publication).

        Also in the clerk’s letter, we informed the parties that if they did not file a

response by August 21, 2017, we might dismiss the appeal for want of

jurisdiction. As of today’s date, neither party has filed a response.

        Accordingly, we dismiss this appeal for want of jurisdiction for want of a

signed, written order. See Wachtendorf, 475 S.W.3d at 904; Wiley, 949 S.W.2d

at 4.




                                           2
                                        /s/ Elizabeth Kerr
                                        ELIZABETH KERR
                                        JUSTICE

PANEL: WALKER, KERR, and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 28, 2017




                                3